Citation Nr: 1039968	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  03-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES


1.  Entitlement to service connection for addiction to 
medication/substance abuse, to include as secondary to service-
connected low back disability.  

2.  Entitlement to special monthly compensation at the housebound 
rate.  



REPRESENTATION

Appellant represented by:	Thomas Brown, Attorney  


WITNESS AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  The claim was 
remanded in October 2007 and November 2009 for evidentiary and 
remedial development.  Unfortunately, further development is 
required, and the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has been remanded by the Board on two occasions for 
evidentiary development, and unfortunately, it must yet again be 
remanded, as the previous remand orders of October 2007 and 
November 2009 have not been complied with in their entirety.  

As noted in the language of earlier remands, the Veteran was 
found to have opiate dependence at least as late as 2005, with 
subsequent VA records dated in June 2007 and July 2008 not 
finding current dependency on opiates.  Pursuant to 
jurisprudential precedent, if the claimed disorder is present at 
any time in the pendency of a claim, the requirement for a 
current disability is met (even if the condition subsequently 
resolves).  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  The Board, in November 2009, noted that the VA 
examination report of (July 2008) was content to accept that 
opiate addiction had resolved, and it did not contain an etiology 
opinion as to if the opiate addiction noted in 2005 had any 
causal or aggravating relationship to the service-connected low 
back condition.  The Board remanded the claim so that an etiology 
opinion could be obtained.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Unfortunately, the directives of the November 
2009 were not adhered to.  

Specifically, the Board notes that a January 2010 VA examination 
also concluded that the Veteran did not meet the criteria for 
opiate addiction.  The examiner noted that there was a history of 
"aberrant behavior" in the past, but that "aberrant behavior 
cannot be attributed to pain."  As far as an etiology opinion, 
the examiner stated that "substance abuse disorder is not caused 
by or a result of a back condition"; however, the rationale for 
this was that no current opiate addiction was present.  That is, 
the examiner concluded that there could be no etiology to a 
service-connected condition, as there was no current disability.  
The opiate addiction present in 2005 was not addressed, and the 
examiner gave no opinion as to whether the earlier addition had 
any causal/aggravating relationship to a service-connected low 
back disorder.  As such, the examination did not address the 
question asked by the Board, and it is not useful in resolving 
the appeal. 

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In accordance with this duty, the case must be 
remanded so that a VA psychiatrist may review the relevant 
medical history, to include the confirmed diagnoses of 
opiate dependence in 2005, and must state whether it is as 
likely as not (50 percent probability of greater) that the 
Veteran's opiate dependence, which has been assessed during the 
pendency of the claim (and may have resolved) was either caused 
or aggravated by the service-connected low back disorder.  

Regarding the claim for entitlement to SMC based on housebound 
status, as the legal requirements for this benefit require a 
certain percentage level of disability for a service-connected 
disorder, and as there is an outstanding claim for service 
connection pending for which development is required, the Board 
cannot make a final opinion as to this issue until the directed 
remedial development has occurred.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.

2.   The Veteran's claims file should be 
forwarded to a VA psychiatrist (other than 
the examiner who conducted the most recent 
examination) for the purposes of obtaining an 
etiology opinion.  The examiner is to accept 
as fact that the Veteran had a diagnosis of 
opiate dependence in 2005, as established by 
treatment records, and that this diagnosis 
was during the pendency of the current claim 
for service connection.  The examiner is 
asked to provide an opinion as to whether the 
Veteran currently has opiate dependence, or 
if this is a condition that has resolved 
itself since the noted diagnoses of 2005.  
The examiner must provide an opinion as to 
whether the historical (but during the 
pendency of the claim) opiate dependence, or 
a current opiate dependence (if present) was 
at least as likely as not caused or 
aggravated beyond the natural course of the 
disease process by a service-connected low 
back condition.  The claims file must be 
reviewed, and a detailed rationale must 
accompany any conclusions reached.  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
for service connection on the merits.  Should 
the claim be denied, issue an appropriate 
statement of the case to the Veteran and his 
representative and return the claim to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


